Whether the husband could avoid liability for the coat (the principal item of the bill of goods sued on), under the rule that the husband has the right to furnish necessaries for the wife in his own way, is a jury question in which the jury may take into consideration the situation of the parties, their wealth, and station in life, together with the provisions made by the husband for furnishing necessaries. What apparel may be necessaries to some persons may be luxuries to others, depending of course upon their station in life. The parties here are of high character and move in the best of society. The husband is a successful "captain of industry". Cook did not have the articles which the wife wanted. No doubt he could have obtained them had she given him an order. Whether she should wait an uncertain time and then ascertain from inspection and attempts to fit the coat to her person, would be taken into consideration as to whether the plan laid down for her was a proper and adequate provision for a woman of her station in society. I observe that the jury was not instructed or attempted to be instructed by counsel for defendant in this regard. The jury had the right to say under the evidence and circumstances whether her attempt to get her necessary apparel at Cook's was or was not a substantial compliance with the husband's directions *Page 130 
and requirements. They have found that she did substantially comply, by the verdict. A verdict in favor of one party necessarily forces the assumption that all questions submitted to the jury were found in favor of that party. It is the court's duty to uphold a verdict when the respective rights of the parties have been fairly submitted to it without prejudicial error. In such case a verdict should not be disturbed unless the finding evinces passion, prejudice or other improper influence on the part of the jury.